Citation Nr: 9908960	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-28 180	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to an increased (compensable) rating for malaria.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from May 1943 to January 1946.  
This appeal arises from a June 1997 rating action in which 
the RO denied a compensable evaluation for malaria.  The 
veteran was afforded a hearing before an RO hearing officer 
in November 1997.  A transcript of the hearing is of record.  
In November 1997, the hearing officer issued a Supplemental 
Statement of the Case (SSOC) affirming the denial of 
entitlement to an increased (compensable) rating for malaria.  
In February 1999, the veteran and his representative advised 
the RO that they did not wish to have a Travel Board hearing 
in connection with this appeal.

In a May 1998 rating action, the RO denied secondary service 
connection for bilateral defective hearing and service 
connection for tinnitus.  These issues have not as yet been 
the subject of a Notice of Disagreement (NOD) and are not 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Active malaria is not present at the current time and the 
veteran is not shown to have residual disability attributable 
to malaria.


CONCLUSION OF LAW

The criteria for a compensable evaluation for malaria are not 
met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.31, 
4.88(b), Code 6304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

Service medical records reveal that the veteran was treated 
for a fever of unknown origin in service in January 1945.  
Malaria was suspected, but a blood smear was negative for a 
malarial parasite.  In September 1945 and October 1945, it 
was specifically noted that the veteran had been treated for 
malaria.  On the discharge examination, the veteran reported 
that he had 4 attacks of malaria during service.  Clinical 
findings revealed that the liver and the spleen were not 
palpable.  A malarial blood smear at the time of the 
discharge examination was negative for a malarial parasite.

On VA examination in February 1947, the veteran reported that 
he had 4 attacks of malaria since discharge from service, the 
last being in August 1946.  On examination, the spleen was 
normal, and it was noted that the spleen was not palpable.  A 
blood smear for malarial parasites was negative.

Service connection for malaria was established by a February 
1946 rating action and assigned a 10 percent rating.  In a 
subsequent February 1947 rating action, the 10 percent rating 
was decreased to noncompensable based on the findings on the 
February 1947 examination.  

The veteran currently contends that he experiences high 
fevers and chills due to the malaria and that he should 
receive a higher rating.

The veteran was afforded a VA examination in May 1997.  He 
provided a history of malaria when he was stationed in the 
South Pacific during WWII.  He stated that he has cold sweats 
and shakes at least twice a year which he attributed to 
malaria.  A malarial smear was ordered and the result was 
negative.  No residual disability attributable to malaria was 
noted on examination.  The diagnosis was history of malaria.

At a November 1997 hearing before an RO hearing officer, the 
veteran testified that he experiences shivers and high fever 
which he attributes to malaria.  He claimed that such attacks 
last for three or four days and can occur anytime of the 
year.

II.  Analysis

The Board of Veterans' Appeals (Board) finds that the 
veteran's claim for an increased rating for malaria is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
U.S. Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that, when a 
veteran claims that a service connected disability has 
increased in severity, the claim is well-grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Court has also 
stated that where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 
589 (1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

Under the applicable criteria, malaria is rated as 100 
percent disabling during the time it is an active disease and 
thereafter the residuals, such as liver or spleen damage, are 
rated under the appropriate system.  However, relapses must 
be confirmed by the presence of malarial parasites in blood 
smears.  38 C.F.R. § 4.88(b), Code 6304 and following note.

A review of the record shows that blood smears for malarial 
parasites were negative on the service discharge examination, 
on VA examination in February 1947, and on the current VA 
examination.  All three examinations fail to reveal any 
residuals of malaria involving the spleen or liver.  While 
the veteran has reported that he experiences cold sweats and 
fevers which he attributes to malaria, the medical evidence 
does not indicate that any of his claimed symptoms represent 
current relapses of malaria.  Although the veteran may 
contend to the contrary, he lacks the medical knowledge or 
expertise to offer a probative opinion regarding the etiology 
of his symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As the veteran does not currently have active 
malaria or residuals thereof, his claim for a compensable 
rating for malaria must be denied.


ORDER

A compensable evaluation for malaria is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


